    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 1 of 34 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

HOYA CORPORATION and HOYA
SURGICAL OPTICS, INC.,
                                                           Civil Action No. 3:20-cv-03629
       Plaintiffs,

       v.
                                                           JURY TRIAL
ALCON INC., ALCON LABORATORIES, INC.,
and ALCON RESEARCH, LLC,

       Defendants.



                                   ORIGINAL COMPLAINT

       Plaintiffs HOYA Corporation and HOYA Surgical Optics, Inc. (collectively “HOYA” or

“Plaintiffs”) file this Original Complaint against Defendants Alcon Inc., Alcon Laboratories,

Inc., and Alcon Research, LLC (collectively “Alcon” or “Defendants”) and hereby allege as

follows:


                                     NATURE OF ACTION

       1.      HOYA alleges that Alcon has infringed and continues to infringe at least one

claim of U.S. Patent Nos. 9,901,442 (“the ’442 Patent”); 9,980,811 (“the ’811 Patent”);

9,655,718 (“the ’718 Patent”); 9,877,826 (“the ’826 Patent”); 9,907,647 (“the ’647 Patent”); and

10,039,668 (“the ’668 Patent”) (collectively, “Patents-in-Suit”).

       2.      HOYA has been at the forefront of intraocular lens (“IOL”) technology since

1987, when it produced its first IOL. An IOL is a synthetic lens implanted in the eye as part of a

treatment for cataracts. A cataract is the clouding of the eye’s natural lens and is the leading

cause of vision loss for people over the age of 40.



                                                 1
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                 Page 2 of 34 PageID 2



       3.      Cataract surgery is one of the most commonly conducted surgical procedures in

the United States, and in the world, and it is essential to restoring vision and improving the

quality of life of patients suffering from cataracts. In cataract surgery, an IOL is implanted

inside the anterior segment of the eye once the eye’s natural lens has been removed. As the

number of cataract patients has increased with time, there has been an increased need for

improved technologies that allow surgeons to safely and effectively treat these patients.

       4.      For several decades, HOYA has been a leading developer of IOL technology.

HOYA’s IOLs and IOL insertion devices dramatically improved cataract surgery because they

allow surgeons greater control and precision when implanting the IOL, eliminate the need for

manual folding of the lens, and reduce the risk of infection as a result of the device’s sterile

packaging.   HOYA has secured numerous patents on its revolutionary inventions in this

technology space, including the Patents-in-Suit, which cover methods and apparatuses for IOL

insertion.

       5.      Alcon infringes the Patents-in-Suit through the manufacture, use, sale, offer for

sale, and/or import of at least Alcon’s UltraSert Preloaded Delivery System (“UltraSert”).

Alcon’s UltraSert is a disposable IOL injector with a preloaded intraocular lens. Alcon has

marketed and sold UltraSert to others in the medical industry, including hospitals, medical

centers, clinicians, doctors, nurse practitioners, and care providers, with knowledge of HOYA’s

intellectual property asserted herein. As a result of such actions, Alcon infringes, contributes to

the infringement of, and/or induces the infringement of each of the Patents-in-Suit.




                                                2
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20               Page 3 of 34 PageID 3



                                          PARTIES

       6.     Plaintiff HOYA Corporation is a corporation organized under the laws of Japan

with its principal place of business at 20F Nittochi Nishishinjuku Building, 6-10-1 Nishi-

Shinjuku, Shinjuku-ku, Tokyo 160-8347 Japan.

       7.     Plaintiff HOYA Surgical Optics, Inc. is a corporation organized under the laws of

the state of Delaware with its principal place of business at 15335 Fairfield Ranch Road, Suite

250, Chino Hills, CA 91709. HOYA Surgical Optics, Inc. is a subsidiary of HOYA Corporation.

       8.     HOYA Corporation owns a number of subsidiaries incorporated and

headquartered in the United States, including in the state of Texas.      For example, HOYA

Corporation, through a subsidiary, owns and operates a large facility at 651 E. Corporate Dr.,

Lewisville, TX 75057.

       9.     Defendant Alcon Inc. is organized under the laws of Switzerland with its principal

place of business at Chemin de Blandonnet 8, 1214 Vernier-Geneva, Switzerland. Alcon Inc.’s

principal office for U.S. operations is located in Fort Worth, Texas. Alcon Inc. is the ultimate

parent company of Alcon Laboratories, Inc., Alcon Research, LLC, and other Alcon entities.

       10.    Defendant Alcon Laboratories, Inc. is a corporation organized under the laws of

the state of Delaware, with its principal place of business at 6201 South Freeway, Fort Worth,

Texas 76134. Alcon Laboratories, Inc. is licensed with the Texas Department of Health to

manufacture and/or distribute medical devices in the State of Texas. Alcon Laboratories, Inc. is

a wholly-owned subsidiary of Alcon Inc.

       11.    Defendant Alcon Research, LLC (formerly known as Alcon Research, Ltd.)

(“Alcon Research”) is a corporation organized under the laws of the state of Delaware, with its

principal place of business at 6201 South Freeway, Fort Worth, Texas 76134. Alcon Research is



                                               3
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                 Page 4 of 34 PageID 4



licensed with the Texas Department of Health to manufacture and/or distribute medical devices

in the State of Texas. Alcon Research is a wholly-owned subsidiary of Alcon Inc.


                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction over the patent infringement claims

asserted in this case under 28 U.S.C. §§ 1331 and 1338.

       13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 because

Alcon has committed, and continues to commit, acts of infringement in this District and has a

regular and established place of business in this District.        Alcon maintains regular and

established places of business in the District at: 6201 South Freeway, Fort Worth, Texas 76134;

250 E. Altamesa Boulevard, Fort Worth, Texas 76134; 101 E. Altamesa Boulevard, Fort Worth,

Texas 76134; 13155 Noel Rd., Dallas, Texas 75240; 777 Taylor St., Suite 900, Fort Worth, TX

76102; and 6551 South Freeway, Fort Worth, Texas 76134.

       14.     This Court has personal jurisdiction over each named Alcon entity. Alcon was

founded in 1945 within the Northern District of Texas. Alcon Inc.’s global headquarters was

located in the Northern District of Texas until 2019. Alcon Inc.’s U.S. headquarters is currently

located in the Northern District of Texas. Additionally, Alcon Laboratories, Inc.’s and Alcon

Research’s principal place of business is currently located in the Northern District of Texas.

       15.     Alcon’s largest production and research and development facility is located in the

Northern District of Texas.

       16.     Alcon Inc., Alcon Laboratories, Inc., and Alcon Research employ thousands of

individuals within the Northern District of Texas, including sales managers, engineers, scientists,

materials specialists, legal counsel, and financial analysts.




                                                  4
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                 Page 5 of 34 PageID 5



       17.     Alcon conducts business extensively within the Northern District of Texas. For

example, Alcon employees within this District solicit orders for Alcon’s products; demonstrate

Alcon’s products; maintain an inventory of Alcon’s products; and/or fill orders from their

inventory of Alcon’s products within this District.

       18.     Alcon has created a manufacturing, sales, and distribution system comprising

substantial resources within the Northern District of Texas. Through this distribution channel,

Alcon introduces infringing products into the stream of commerce with the knowledge,

expectation, and intent that they will be sold and used in the United States, including in the State

of Texas and in this District.


                                    THE HOYA PATENTS

       19.     On February 27, 2018, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,901,442 (“the ’442 Patent”), entitled “Intraocular Lens Insertion

Device,” to inventors Kazunori Kudo and Masahiro Noda. HOYA owns all rights to the ’442

Patent necessary to bring this action. A true and correct copy of the ’442 Patent is attached

hereto as Exhibit 1 and incorporated herein by reference.

       20.     On May 29, 2018, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 9,980,811 (“the ’811 Patent”), entitled “Ocular Implant Insertion Apparatus and

Methods,” to inventors Kazunori Kudo and Masahiro Noda. HOYA owns all rights to the ’811

Patent necessary to bring this action. A true and correct copy of the ’811 Patent is attached

hereto as Exhibit 2 and incorporated herein by reference.

       21.     On May 23, 2017, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 9,655,718 (“the ’718 Patent”), entitled “Intraocular Lens Insertion Device,” to

inventors Kazunori Kudo and Masahiro Noda.            HOYA owns all rights to the ’718 Patent


                                                 5
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 6 of 34 PageID 6



necessary to bring this action. A true and correct copy of the ’718 Patent is attached hereto as

Exhibit 3 and incorporated herein by reference.

       22.     On January 30, 2018, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,877,826 (“the ’826 Patent”), entitled “Intraocular Lens Insertion

Device,” to inventors Kazunori Kudo and Masahiro Noda. HOYA owns all rights to the ’826

Patent necessary to bring this action. A true and correct copy of the ’826 Patent is attached

hereto as Exhibit 4 and incorporated herein by reference.

       23.     On March 6, 2018, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 9,907,647 (“the ’647 Patent”), entitled “Intraocular Lens Insertion Device and

Method for Controlling Movement of the Intraocular Lens,” to inventor Masanobu Inoue.

HOYA owns all rights to the ’647 Patent necessary to bring this action. A true and correct copy

of the ’647 Patent is attached hereto as Exhibit 5 and incorporated herein by reference.

       24.     On August 7, 2018, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 10,039,668 (“the ’668 Patent”), entitled “Ocular Implant Insertion

Apparatus and Methods,” to inventors Kazunori Kudo and Masahiro Noda. HOYA owns all

rights to the ’668 Patent necessary to bring this action. A true and correct copy of the ’668

Patent is attached hereto as Exhibit 6 and incorporated herein by reference.


                                 FACTUAL BACKGROUND

       25.     For nearly three decades, HOYA has been a leading innovator in the design and

manufacture of IOLs and IOL insertion devices, including HOYA’s iSert® injector system. One

of HOYA’s revolutionary innovations is its IOL injector technology, which has increased the

safety and effectiveness of cataract surgery as we know it today.




                                                  6
     Case 3:20-cv-03629-M Document 1 Filed 12/11/20                Page 7 of 34 PageID 7



        26.     Cataracts are a major cause of blindness worldwide, and cataract surgery is one of

the most commonly performed eye surgeries in the world. Cataract surgery typically involves

removing the cloudy natural lens and replacing it with an IOL, which is implanted in the anterior

chamber of the eye after the natural lens has been removed.

        27.     To perform cataract surgery today, a physician typically makes an incision in the

periphery of the cornea (the clear outer covering of the eye) and removes the diseased lens using

phacoemulsification. The physician then implants the new lens through the same incision. The

new lens that is implanted in the patient’s eye is typically an IOL that is made of hydrogel, soft

acrylic, silicone, or the like.

        28.     Prior to the introduction of IOL injectors, a surgeon performing cataract surgery

would have to insert a rigid polymethylmethacrylate (“PMMA”) lens or manually fold a soft

foldable lens and place it in the patient’s eye using forceps. See, e.g., ’718 Patent at 1:25-2:4;

’826 Patent at 1:28-3:18; ’647 Patent at 1:25-3:07. Performing cataract surgery in this manner

was difficult and potentially problematic for several reasons. First, the physician’s use of forceps

to place the lens in the patient’s eye often caused damage to the IOL. Second, performing

cataract surgery in this manner required the physician to make large incisions in the cornea in

order to be able to place and position the lens on the eye. These large incisions often had to be

closed using sutures, which increased the duration of the procedure. Although the size of the

incision could be minimized by using foldable lenses, which unfold after insertion, manually

folding an IOL requires a high level of skill and presents additional room for error by the

physician and possible infection. For example, an uneven fold could cause the lens to be

positioned improperly on the eye, which typically could only be remedied by enlarging the

incision or making an additional incision. See, e.g., ’718 Patent at 1:25-2:4; ’826 Patent at 1:28-



                                                 7
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                 Page 8 of 34 PageID 8



3:18; ’647 Patent at 1:25-3:07. Assistive devices were eventually developed to help with the

challenges presented as a result of having to manually fold the lens during surgery. Although

these assistive devices aided with standardizing the proportions of the fold, none of these devices

eliminated the use of forceps or provided a method for more controlled and consistent lens

insertion.

       29.     The 1990s saw the development of reusable IOL injectors for soft deformable

lenses, allowing physicians to inject an IOL into smaller incisions in the eye. These injectors

generally used a cartridge into which the physician loaded the IOL using forceps, and the

cartridge was subsequently attached to the injector body. The physician then slowly manipulated

the plunger of the injector to advance the loaded IOL out of the injector cartridge and into the

capsular sac of the eye. Because physicians had to manually load the IOLs into these injectors,

there was the potential for contamination and damage to the optic (round lens portion) or the

haptics (e.g., the arm-like supports attached to the optic) of the IOLs. See, e.g., ’718 Patent at

1:60-65; ’811 Patent at 1:47-57; ’647 Patent at 1:60-64.        Use of such injectors in certain

circumstances could result in damage to the IOL due to the plunger riding up onto the rear haptic

and optic, resulting in deformation of the IOL. See, e.g., ’718 Patent at 1:66-2:23; ’826 Patent at

1:58-2:6; ’647 Patent at 1:65-2:20.

       30.     In the 2000s, HOYA developed disposable, preloaded IOL injectors, which

solved many of the challenges that existed with the prior cataract surgery methods and IOL

injectors. See, e.g., ’718 Patent at 2:57-3:14; ’826 Patent at 3:21-67; ’647 Patent at 2:50-4:51. To

date, HOYA has sold more than nine million preloaded IOL injector systems.




                                                 8
    Case 3:20-cv-03629-M Document 1 Filed 12/11/20                   Page 9 of 34 PageID 9



                              ALCON’S ACCUSED PRODUCTS

   A. Alcon Makes, Imports, Uses, Sells, and/or Offers for Sale Products that Infringe the
      Patents-in-Suit.

       31.     Alcon makes, imports, uses, sells, and/or offers for sale IOL insertion devices that

infringe at least one claim of each of the Patents-in-Suit (“Accused Products”).

       32.     For example, Alcon manufactures, imports, tests, uses, offers for sale, and sells an

IOL delivery system called UltraSert, which is preloaded with an IOL.              An image of the

UltraSert injector is shown below:




https://2.myalcon.com/professional/cataract-surgery/intraocular-lens/ultrasert-preloaded-

delivery-system/features-specifications (last visited 12/10/20).

       33.     Alcon received FDA approval for the UltraSert.

       34.     Alcon     manufacturers      UltraSert    in    the     United      States.      See

https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfRes/res.cfm?ID=181244           (last   visited

12/10/2020); https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfres/res.cfm?id=148530 (last

visited 12/10/2020).

       35.     Alcon markets, sells, and/or provides UltraSert to hospitals, medical centers,

                                                 9
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                Page 10 of 34 PageID 10



clinics, surgeons, and/or nurses in the United States directly, or through sales representatives or

distributors, and provides instructions on how to use UltraSert. For example, Alcon advertises

its UltraSert product on public webpages registered to Alcon Inc. and using public videos

branded and/or sponsored by Alcon Inc. See, e.g., https://professional.myalcon.com/cataract-

surgery/intraocular-lens/ (last visited 12/10/20); https://www.alcon.com/media-release/alcon-

introduces-newly-optimized-ultrasertr-pre-loaded-intraocular-lens-delivery        (last      visited

12/10/20);     https://www.ophthalmologytimes.com/view/ultrasert-pre-loaded-delivery-system-

surgical-pearls (last visited 12/10/20). Alcon Inc.’s recent SEC filings also include repeated

mentions of its UltraSert product. See Alcon Inc., Registration Statement (Form 20-F) at 100,

107-108, 110-11, 136 (Mar. 21, 2019).

       36.     Alcon also regularly includes information concerning the production and sale of

UltraSert in Alcon Inc.’s SEC filings and presentations to Alcon’s investors.             See, e.g.,

https://www.alcon.com/sites/g/files/rbvwei496/files/2019-

04/Feb_Roadshow_Presentation_2.12.19.pdf                (last          visited            12/10/20);

https://s1.q4cdn.com/963204942/files/doc_financials/2019/q4/Alcon-Form-20-F-2019.pdf           (last

visited 12/10/20).

       37.     Use of UltraSert is depicted in a video titled “Alcon UltraSert preloaded IOL

delivery system,” available at https://www.youtube.com/watch?v=uXWhS-BVcz4 (last visited

12/10/20). The following images of UltraSert are screenshots captured from this video.




                                                10
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20   Page 11 of 34 PageID 11




Id. at 0:34.




Id. at 1:08.




                                     11
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                Page 12 of 34 PageID 12




Id. at 1:14.




Id. at 6:36.

        38.    UltraSert is preloaded with an IOL that is comprised of a foldable optic, a

bendable distal (e.g., towards the eye) haptic that is attached to the optic at one end and free at

another end, and a bendable proximal (e.g., away from the eye) haptic that is attached to the

optic at one end and free at another end. The preloaded IOL is positioned within a chamber atop

lens supporting surfaces within the UltraSert injector. The UltraSert also has a main body, a

                                                12
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                Page 13 of 34 PageID 13



nozzle through which the IOL exits the device, and a tapered transition portion connecting the

main body to the nozzle.

       39.     UltraSert contains a plunger that the user can depress to move the plunger in the

distal direction towards the eye. The plunger has top, bottom, and side walls that form a recess,

as well as a lens contacting portion. As the plunger moves distally, it first contacts the unfolded

proximal haptic and bends it distally in an upward direction such that the free end of the

proximal haptic passes over an unfolded portion of the optic. At least a portion of the proximal

haptic enters the plunger recess as this occurs. The lens contacting portion of the plunger

contacts the optic as the plunger moves distally through the main body. The sides of the optic

fold in an upwards direction as the optic approaches the nozzle, and the free end of the upwardly

bent proximal haptic enters the space in between the folded portions of the optic. As the IOL is

pushed through the nozzle and into the eye by the plunger, the IOL is in a folded configuration

with the free end of the proximal haptic pointing in the distal direction and positioned in the

space between the folded portions of the optic.

       40.     When used or tested, UltraSert, and any other Alcon products that operate in

substantially the same manner, either alone or in combination, directly infringe at least one claim

of each of the Patents-in-Suit.

       41.     UltraSert is designed and sold to be used only to deliver an intraocular lens in a

specific way, as directed by the instructions in the manuals delivered with UltraSert and

promotional materials concerning UltraSert. The manuals and promotional materials provide

specific instructions for using UltraSert in a way that infringes at least one claim of each of the

Patents-in-Suit, and they do not contemplate any non-infringing uses.




                                                  13
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 14 of 34 PageID 14



              GENERAL ALLEGATIONS RELATED TO INFRINGEMENT

       42.     Alcon has infringed and continues to directly and indirectly infringe at least one

claim of each of the Patents-in-Suit by engaging in acts constituting infringement under 35

U.S.C. § 271(a), (b), (c) and/or (f), including but not limited to one or more of making, using,

selling, offering for sale, importing, exporting, and inducing and contributing to infringement by

others, the Accused Products in this District and elsewhere in the United States.

       43.     As a result of Alcon’s infringement, HOYA has suffered and will continue to

suffer harm in the form of reasonable royalties and/or lost profits. HOYA seeks damages for

infringing acts beginning as early as six years prior to the filing of this Original Complaint.

       44.     HOYA also seeks an injunction prohibiting further acts of infringement. Each of

Alcon’s acts of infringement has caused and will continue to cause HOYA irreparable harm for

which there is no adequate remedy at law. Such injunctive relief would not disserve the public

interest, and is warranted when considering the balance of equities.

       45.     Alcon had actual or constructive knowledge and notice of infringement as to each

of the Patents-in-Suit. Alcon is a direct competitor of HOYA in the IOL insertion device market.

As such, Alcon knew, should have known, or was willfully blind as to the existence of the

Patents-in-Suit at the time of Alcon’s infringing acts. Additionally, Alcon’s patents cite a

number of patent applications and publications by the named inventors of the Patents-in-Suit

and/or within the same family as the Patents-in-Suit, thereby confirming that Alcon is familiar

with HOYA’s intellectual property and knew, should have known, or was willfully blind as to

the existence of the Patents-in-Suit at the time of Alcon’s infringing acts. See, e.g., U.S. Patent

Nos. 9,463,089; 9,724,191; 10,010,408; 10,172,706; 10,188,506; 10,568,735; 10,588,780.




                                                 14
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                 Page 15 of 34 PageID 15



       46.      Alcon’s infringement of the Patents-in-Suit has been, and continues to be, willful

because Alcon has committed and continues to commit acts of infringement even though Alcon

knew or should have known that its actions constituted an unjustifiably high risk of infringement.

       47.      Alcon’s infringement of the Patents-in-Suit has been, and continues to be, without

permission, consent, authorization, or license.


                COUNT I: PATENT INFRINGEMENT OF THE ’442 PATENT

       48.      HOYA incorporates by reference the preceding paragraphs as though fully set

forth herein.

       49.      Alcon infringes, contributes to the infringement of, and/or induces infringement

of the ’442 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’442 Patent.

       50.      The Accused Products directly infringe, literally and/or by the doctrine of

equivalents, one of more claims of the ’442 Patent. Alcon makes, uses, sells, offers for sale,

and/or imports, in this District and elsewhere in the United States, the Accused Products and thus

directly infringes claims of the ’442 Patent.

       51.      For example, Claim 1 of the ’442 Patent is reproduced below:

                1. An intraocular lens insertion apparatus, comprising:

                a main body;

                an intraocular lens including an optic and haptics, each haptic
                having a free end, stored in the main body in such a manner that
                one of the haptics is a proximal haptic and one of the haptics is a
                distal haptic;

                a nozzle associated with the main body and configured to be
                inserted into an eye; and

                a plunger, carried within the main body and movable relative to the
                main body from a first position to a second position at the nozzle,
                including a lens contact portion and a recess that is located above
                the lens contact portion, that extends proximally from the lens

                                                  15
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                    Page 16 of 34 PageID 16


                contact portion, that has a first lateral side that is open, a second
                lateral side that is closed by a lateral wall, and an open distal end,
                wherein the plunger is configured to hold a portion of the proximal
                haptic in the recess when the proximal haptic is bent such that the
                free end of the proximal haptic is positioned over the optic.

        52.     As a non-limiting example, UltraSert is an intraocular lens insertion apparatus.

This insertion apparatus includes a main body.

        53.     UltraSert includes an intraocular lens including an optic and haptics, each haptic

having a free end, stored in the main body in such a manner that one of the haptics is a proximal

haptic and one of the haptics is a distal haptic.

        54.     UltraSert includes a nozzle associated with the main body and configured to be

inserted into an eye.

        55.     UltraSert includes a plunger that is carried within the main body and movable

relative to the main body from a first position to a second position at the nozzle.

        56.     UltraSert includes a plunger including a lens contact portion and a recess that is

located above the lens contact portion.

        57.     UltraSert includes a plunger including a recess that extends proximally from the

lens contact portion, that has a first lateral side that is open, a second lateral side that is closed by

a lateral wall, and an open distal end.

        58.     UltraSert includes a plunger wherein the plunger is configured to hold a portion of

the proximal haptic in the recess when the proximal haptic is bent such that the free end of the

proximal haptic is positioned over the optic.

        59.     Alcon also indirectly infringes claims of the ’442 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Alcon’s distributors, customers,

and end users, in this District and elsewhere in the United States.             For example, Alcon’s

customers and end users directly infringe through their use of the inventions claimed in the ’442

                                                    16
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                    Page 17 of 34 PageID 17



Patent. Alcon induces this direct infringement through its affirmative acts of manufacturing,

selling, distributing, and/or otherwise making available the Accused Products, and providing

instructions,   documentation,       online   technical   support,   marketing,   product   manuals,

advertisements, and other information to customers and end users suggesting they use the

Accused Products in an infringing manner.            As a result of Alcon’s inducement, Alcon’s

customers and end users use the Accused Products in the way Alcon intends and directly infringe

the ’442 Patent. Alcon has performed and continues to perform these affirmative acts with

knowledge of the ’442 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’442 Patent.

       60.      Alcon also indirectly infringes claims of the ’442 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end users, in this District and elsewhere in the United States. Alcon’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Alcon’s customers’ and end users’ use of the Accused Products, such that the ’442

Patent is directly infringed. The accused components within the Accused Products are material

to the invention of the ’442 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Alcon to be especially made or especially

adapted for use in infringement of the ’442 Patent. Alcon has performed and continues to

perform these affirmative acts with knowledge of the ’442 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’442 Patent.


                COUNT II: PATENT INFRINGEMENT OF THE ’811 PATENT

       61.      HOYA incorporates by reference the preceding paragraphs as though fully set


                                                   17
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                   Page 18 of 34 PageID 18



forth herein.

       62.      Alcon infringes, contributes to the infringement of, and/or induces infringement

of the ’811 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’811 Patent.

       63.      The Accused Products directly infringe, literally and/or by the doctrine of

equivalents, one or more claims of the ’811 Patent. Alcon makes, uses, sells, offers for sale,

and/or imports, in this District and elsewhere in the United States, the Accused Products and thus

directly infringes claims of the ’811 Patent.

       64.      For example, Claim 1 of the ’811 Patent is reproduced below:

                1. An intraocular lens insertion apparatus, comprising:

                an outer body including a lens placement section and a nozzle and
                defining a lens movement direction;

                an intraocular lens, having an optic with a diameter and haptics
                with respective free ends, stored in the lens placement section in
                such a manner that the optic diameter is perpendicular to the lens
                movement direction, one of the haptics is a proximal haptic and
                one of the haptics is a distal haptic; and

                a plunger, at least a portion of which is carried within the outer
                body, that is movable relative to the outer body and which has a
                distal region that defines a longitudinal axis, the distal region
                including

                a bottom wall having an upper surface and defining a width in a
                direction transverse to the longitudinal axis of the distal region,

                a lens contact surface extending downwardly from the bottom wall
                upper surface,

                a top wall defining a width in a direction transverse to the
                longitudinal axis of the distal region that is less than the width of
                the bottom wall, and

                a lateral wall that extends from the bottom wall to the top wall in a
                direction perpendicular to the optic diameter that is perpendicular
                to the lens movement direction,

                the top wall, bottom wall and lateral wall together defining a recess
                that is located above the bottom wall, that extends proximally from
                the lens contact surface, that has a first lateral side that is open, a

                                                  18
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                     Page 19 of 34 PageID 19


               second lateral side that is closed by the lateral wall, and an open
               distal end, and that is configured to hold a portion of the proximal
               haptic when the proximal haptic is bent such that the free end is
               positioned over the optic.

       65.     As a non-limiting example, UltraSert is an intraocular lens insertion apparatus.

This insertion apparatus includes an outer body including a lens placement section and a nozzle

and defining a lens movement direction.

       66.     UltraSert includes an intraocular lens including an optic with a diameter and

haptics with respective free ends, stored in the lens placement section in such a manner that the

optic diameter is perpendicular to the lens movement direction, one of the haptics is a proximal

haptic and one of the haptics is a distal haptic.

       67.     UltraSert includes a plunger, at least a portion of which is carried within the outer

body, that is movable relative to the outer body and which has a distal region that defines a

longitudinal axis.

       68.     UltraSert includes a plunger with a distal region including a bottom wall having

an upper surface and defining a width in a direction transverse to the longitudinal axis of the

distal region, a lens contact surface extending downwardly from the bottom wall upper surface, a

top wall defining a width in a direction transverse to the longitudinal axis of the distal region that

is less than the width of the bottom wall, and a lateral wall that extends from the bottom wall to

the top wall in a direction perpendicular to the optic diameter that is perpendicular to the lens

movement direction, the top wall, bottom wall and lateral wall together defining a recess that is

located above the bottom wall, that extends proximally from the lens contact surface, that has a

first lateral side that is open, a second lateral side that is closed by the lateral wall, and an open

distal end, and that is configured to hold a portion of the proximal haptic when the proximal

haptic is bent such that the free end is positioned over the optic.


                                                    19
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                    Page 20 of 34 PageID 20



       69.      Alcon also indirectly infringes claims of the ’811 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Alcon’s distributors, customers,

and end users, in this District and elsewhere in the United States.           For example, Alcon’s

customers and end users directly infringe through their use of the inventions claimed in the ’811

Patent. Alcon induces this direct infringement through its affirmative acts of manufacturing,

selling, distributing, and/or otherwise making available the Accused Products, and providing

instructions,   documentation,       online   technical   support,   marketing,   product   manuals,

advertisements, and other information to customers and end users suggesting they use the

Accused Products in an infringing manner.            As a result of Alcon’s inducement, Alcon’s

customers and end users use the Accused Products in the way Alcon intends and directly infringe

the ’811 Patent. Alcon has performed and continues to perform these affirmative acts with

knowledge of the ’811 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’811 Patent.

       70.      Alcon also indirectly infringes claims of the ’811 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end users, in this District and elsewhere in the United States. Alcon’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Alcon’s customers’ and end users’ use of the Accused Products, such that the ’811

Patent is directly infringed. The accused components within the Accused Products are material

to the invention of the ’811 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Alcon to be especially made or especially

adapted for use in infringement of the ’811 Patent. Alcon has performed and continues to



                                                   20
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                   Page 21 of 34 PageID 21



perform these affirmative acts with knowledge of the ’811 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’811 Patent.


                COUNT III: PATENT INFRINGEMENT OF THE ’718 PATENT

       71.       HOYA incorporates by reference the preceding paragraphs as though fully set

forth herein.

       72.       Alcon infringes, contributes to the infringement of, and/or induces infringement

of the ’718 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’718 Patent.

       73.       The Accused Products directly infringe, literally and/or by the doctrine of

equivalents, one or more claims of the ’718 Patent. Alcon makes, uses, sells, offers for sale,

and/or imports, in this District and elsewhere in the United States, the Accused Products and thus

directly infringes claims of the ’718 Patent.

       74.       For example, Claim 1 of the ’718 Patent is reproduced below:

                 1. A method for use with an intraocular lens, including an optic, a
                 forward haptic having an end and a rear haptic having an end, that
                 is located within an insertion device defining a lens travelling axis
                 and including a nozzle, a transition section and a plunger that
                 moves forwardly toward the nozzle and includes a forward region
                 with a side wall and a bottom wall that together define a slot that
                 extends rearwardly and is configured to receive a portion of the
                 rear haptic, the method comprising the steps of:

                 pushing the end of the rear haptic upwardly and forwardly relative
                 to the optic;

                 pushing the end of the rear haptic over the optic, while the portion
                 of the optic over which the rear haptic passes remains unfolded,
                 with the forward region of the plunger such that a portion of the
                 rear haptic is bent and received in the slot that extends rearwardly;

                 folding the optic such that there is a space between folded portions
                 of the optic; and

                 pushing the intraocular lens through the nozzle with the forward
                 region of the plunger while the end of the rear haptic is in the space
                 between the folded portions of the optic.

                                                  21
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                Page 22 of 34 PageID 22



       75.     As a non-limiting example, UltraSert is used according to a method of use with an

intraocular lens. UltraSert is used with an intraocular lens including an optic, a forward haptic

having an end and a rear haptic having an end.

       76.     UltraSert is used according to a method in which the intraocular lens is located

within an insertion device defining a lens travelling axis and including a nozzle, a transition

section, and a plunger that moves forwardly toward the nozzle.

       77.     UltraSert has a plunger which includes a forward region with a side wall and a

bottom wall that together define a slot that extends rearwardly and is configured to receive a

portion of the rear haptic.

       78.     UltraSert is operated by pushing the end of the rear haptic upwardly and

forwardly relative to the optic.

       79.     UltraSert provides for pushing the end of the rear haptic over the optic, while the

portion of the optic over which the rear haptic passes remains unfolded, with the forward region

of the plunger such that a portion of the rear haptic is bent and received in the slot that extends

rearwardly.

       80.     The implantation method of UltraSert provides for folding the optic such that

there is a space between folded portions of the optic.

       81.     The implantation method of UltraSert provides for pushing the intraocular lens

through the nozzle with the forward region of the plunger while the end of the rear haptic is in

the space between the folded portions of the optic.

       82.     Alcon also indirectly infringes claims of the ’718 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Alcon’s distributors, customers,

and end users, in this District and elsewhere in the United States.        For example, Alcon’s



                                                 22
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                    Page 23 of 34 PageID 23



customers and end users directly infringe through their use of the invention claimed in the ’718

Patent. Alcon induces this direct infringement through its affirmative acts of manufacturing,

selling, distributing, and/or otherwise making available the Accused Products, and providing

instructions,   documentation,       online   technical   support,   marketing,   product   manuals,

advertisements, and other information to customers and end users suggesting they use the

Accused Products in an infringing manner.            As a result of Alcon’s inducement, Alcon’s

customers and end users use the Accused Products in the way Alcon intends and directly infringe

the ’718 Patent. Alcon has performed and continues to perform these affirmative acts with

knowledge of the ’718 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’718 Patent.

       83.      Alcon also indirectly infringes claims of the ’718 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end users, in this District and elsewhere in the United States. Alcon’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Alcon’s customers’ and end users’ use of the Accused Products, such that the ’718

Patent is directly infringed. The accused components within the Accused Products are material

to the invention of the ’718 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Alcon to be especially made or especially

adapted for use in infringement of the ’718 Patent. Alcon has performed and continues to

perform these affirmative acts with knowledge of the ’718 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’718 Patent.




                                                   23
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                   Page 24 of 34 PageID 24



                COUNT IV: PATENT INFRINGEMENT OF THE ’826 PATENT

       84.       HOYA incorporates by reference the preceding paragraphs as though fully set

forth herein.

       85.       Alcon infringes, contributes to the infringement of, and/or induces infringement

of the ’826 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’826 Patent.

       86.       The Accused Products directly infringe, literally and/or by the doctrine of

equivalents, one or more claims of the ’826 Patent. Alcon makes, uses, sells, offers for sale,

and/or imports, in this District and elsewhere in the United States, the Accused Products and thus

directly infringes claims of the ’826 Patent.

       87.       For example, Claim 1 of the ’826 Patent is reproduced below:

                 1. A method performed by an intraocular lens insertion device on
                 an intraocular lens, the intraocular lens including an optic, a
                 forward haptic having an end and a rear haptic having an end, the
                 insertion device including a nozzle, a transition section and a
                 plunger having a forward region with a side wall and a bottom wall
                 that together define an indentation and is configured to receive a
                 portion of the rear haptic, the method comprising the steps of:

                 pushing the rear haptic such that the end of the rear haptic moves
                 upwardly and forwardly relative to the optic;

                 pushing the rear haptic such that the end of the rear haptic passes
                 over the optic , while the portion of the optic over which the rear
                 haptic passes remains unfolded, with the forward region of the
                 plunger in such a manner that the rear haptic is bent and a portion
                 of the rear haptic is received in the indentation;

                 folding a portion of the optic such that there is a space between
                 folded portions of the optic; and

                 pushing the intraocular lens through the nozzle with the forward
                 region of the plunger while the end of the rear haptic is in the space
                 between the folded portions of the optic.

       88.       As a non-limiting example, UltraSert is used according to a method of using an

intraocular lens insertion device on an intraocular lens. UltraSert is used according to a method


                                                  24
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 25 of 34 PageID 25



in which the intraocular lens includes an optic, a forward haptic having an end and a rear haptic

having an end, the insertion device including a nozzle, a transition section and a plunger having a

forward region with a side wall and a bottom wall that together define an indentation and is

configured to receive a portion of the rear haptic.

       89.     UltraSert is used according to a method which includes pushing the rear haptic

such that the end of the rear haptic moves upwardly and forwardly relative to the optic.

       90.     UltraSert is used according to a method which includes pushing the rear haptic

such that the end of the rear haptic passes over the optic, while the portion of the optic over

which the rear haptic passes remains unfolded, with the forward region of the plunger in such a

manner that the rear haptic is bent and a portion of the rear haptic is received in the indentation.

       91.     UltraSert is used according to a method which includes folding a portion of the

optic such that there is a space between folded portions of the optic.

       92.     UltraSert is used according to a method which includes pushing the intraocular

lens through the nozzle with the forward region of the plunger while the end of the rear haptic is

in the space between the folded portions of the optic.

       93.     UltraSert is operated by moving the free end of the rear haptic, from a position

rearward of the optic, over the optic and into a space between folded portions of the optic with

the plunger.

       94.     Alcon also indirectly infringes claims of the ’826 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Alcon’s customers, and end users,

in this District and elsewhere in the United States. For example, Alcon’s customers and end

users directly infringe through their use of the inventions claimed in the ’826 Patent. Alcon

induces this direct infringement through its affirmative acts of manufacturing, selling,



                                                 25
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                    Page 26 of 34 PageID 26



distributing, and/or otherwise making available the Accused Products, and providing

instructions,   documentation,       online   technical   support,   marketing,   product   manuals,

advertisements, and other information to customers and end users suggesting they use the

Accused Products in an infringing manner.            As a result of Alcon’s inducement, Alcon’s

customers and end users use the Accused Products in the way Alcon intends and directly infringe

the ’826 Patent. Alcon has performed and continues to perform these affirmative acts with

knowledge of the ’826 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’826 Patent.

       95.      Alcon also indirectly infringes claims of the ’826 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end users, in this District and elsewhere in the United States. Alcon’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Alcon’s customers’ and end users’ use of the Accused Products, such that the ’826

Patent is directly infringed. The accused components within the Accused Products are material

to the invention of the ’826 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Alcon to be especially made or especially

adapted for use in infringement of the ’826 Patent. Alcon has performed and continues to

perform these affirmative acts with knowledge of the ’826 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’826 Patent.


                COUNT V: PATENT INFRINGEMENT OF THE ’647 PATENT

       96.      HOYA incorporates by reference the preceding paragraphs as though fully set

forth herein.


                                                   26
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                Page 27 of 34 PageID 27



       97.     Alcon infringes, contributes to the infringement of, and/or induces infringement

of the ’647 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’647 Patent.

       98.     The Accused Products directly infringe, literally and/or by the doctrine of

equivalents, one or more claims of the ’647 Patent. Alcon makes, uses, sells, offers for sale,

and/or imports, in this District and elsewhere in the United States, the Accused Products and thus

directly infringes claims of the ’647 Patent.

       99.     For example, Claim 1 of the ’647 Patent is reproduced below:

               1. A method of operating an insertion device including a main
               body, a nozzle, and a tapered transition portion proximal of the
               nozzle, the method comprising the steps of:
               applying force to an intraocular lens, located within the main body
               and having an optic, a leading loop haptic with a fixed end at the
               optic and a free end, and a trailing loop haptic with a fixed end at
               the optic and a free end, with a plunger, including a distal portion
               with a lens contact surface and a slot that extends proximally from
               the lens contact surface, in such a manner that a portion of the
               trailing loop haptic is located within the slot while being bent
               toward the nozzle by the distal portion and the free end of the
               trailing loop haptic points toward the nozzle; and
               pushing the intraocular lens into the nozzle with the plunger.

       100.    As a non-limiting example, UltraSert is used according to a method of operating

an insertion device. The insertion device includes a main body, a nozzle, and a tapered transition

portion proximal of the nozzle.

       101.    UltraSert is used according to a method in which force is applied to an intraocular

lens, located within the main body and having an optic, a leading loop haptic with a fixed end at

the optic and a free end, and a trailing loop haptic with a fixed end at the optic and a free end,

with a plunger.

       102.    UltraSert is used according to a method which includes a plunger, including a

distal portion with a lens contact surface and a slot that extends proximally from the lens contact



                                                27
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                    Page 28 of 34 PageID 28



surface.

       103.     UltraSert is operated by applying a force to the intraocular lens with a plunger in

such a manner that a portion of the trailing loop haptic is located within the slot while being bent

toward the nozzle by the distal portion and the free end of the trailing loop haptic points toward

the nozzle.

       104.     UltraSert is operated by pushing the intraocular lens into the nozzle with the

plunger.

       105.     Alcon also indirectly infringes claims of the ’647 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Alcon’s customers, and end users,

in this District and elsewhere in the United States. For example, Alcon’s customers and end

users directly infringe through their use of the inventions claimed in the ’647 Patent. Alcon

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions,   documentation,       online   technical   support,   marketing,   product   manuals,

advertisements, and other information to customers and end users suggesting they use the

Accused Products in an infringing manner.            As a result of Alcon’s inducement, Alcon’s

customers and end users use the Accused Products in the way Alcon intends and directly infringe

the ’647 Patent. Alcon has performed and continues to perform these affirmative acts with

knowledge of the ’647 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’647 Patent.

       106.     Alcon also indirectly infringes claims of the ’647 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end users, in this District and elsewhere in the United States. Alcon’s affirmative acts of



                                                   28
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 29 of 34 PageID 29



selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Alcon’s customers’ and end users’ use of the Accused Products, such that the ’647

Patent is directly infringed. The accused components within the Accused Products are material

to the invention of the ’647 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Alcon to be especially made or especially

adapted for use in infringement of the ’647 Patent. Alcon has performed and continues to

perform these affirmative acts with knowledge of the ’647 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’647 Patent.


                COUNT VI: PATENT INFRINGEMENT OF THE ’668 PATENT

       107.      HOYA incorporates by reference the preceding paragraphs as though fully set

forth herein.

       108.      Alcon infringes, contributes to the infringement of, and/or induces infringement

of the ’668 Patent by making, using, selling, offering for sale, and/or importing into the United

States the Accused Products that are covered by one or more claims of the ’668 Patent.

       109.      The Accused Products directly infringe, literally and/or by the doctrine of

equivalents, one or more claims of the ’668 Patent. Alcon makes, uses, sells, offers for sale,

and/or imports, in this District and elsewhere in the United States the Accused Products and thus

directly infringes claims of the ’668 Patent.

       110.      For example, Claim 1 of the ’668 Patent is reproduced below:

                 1. An intraocular lens insertion apparatus, comprising:

                 an outer body that defines a lens movement direction, that includes
                 a nozzle and a lens placement section with lens supporting surfaces
                 having portions that are spaced from one another in a spacing
                 direction that is perpendicular to the lens movement direction, and
                 that is configured to store an intraocular lens, having an optic with

                                                  29
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                   Page 30 of 34 PageID 30


                a diameter and haptics with respective free ends in such a manner
                that diametrically opposed portions of the optic are on the lens
                supporting surface portions that are spaced in the spacing direction
                that is perpendicular to the lens movement direction, one of the
                haptics is a proximal haptic, and one of the haptics is a distal
                haptic; and

                a plunger, at least a portion of which is carried within the outer
                body, that is movable relative to the outer body and which has a
                distal region that defines a longitudinal axis, the distal region
                including a bottom wall having an upper surface and defining a
                width in a direction transverse to the longitudinal axis of the distal
                region, a lens contact surface extending downwardly from the
                bottom wall upper surface, a top wall defining a width in a
                direction transverse to the longitudinal axis of the distal region that
                is less than the width of the bottom wall, and a lateral wall that
                extends from the bottom wall to the top wall in a direction
                perpendicular to the spacing direction that is perpendicular to the
                lens movement direction, the top wall, bottom wall and lateral wall
                together defining a recess that is located above the bottom wall,
                that extends proximally from the lens contact surface , that has a
                first lateral side that is open, second lateral side that is closed by
                the lateral wall and an open distal end, and that is configured to
                hold a portion of the proximal haptic when the proximal haptic is
                bent such that the free end is positioned over the optic.

        111.    As a non-limiting example, UltraSert is an intraocular lens insertion apparatus.

This insertion apparatus includes an outer body and a plunger.

        112.    UltraSert includes an outer body that defines a lens movement direction, that

includes a nozzle and a lens placement section with lens supporting surfaces having portions that

are spaced from one another in a spacing direction that is perpendicular to the lens movement

direction, and that is configured to store an intraocular lens, having an optic with a diameter and

haptics with respective free ends in such a manner that diametrically opposed portions of the

optic are on the lens supporting surface portions that are spaced in the spacing direction that is

perpendicular to the lens movement direction, one of the haptics is a proximal haptic, and one of

the haptics is a distal haptic.

        113.    UltraSert includes a plunger, at least a portion of which is carried within the outer

body, that is movable relative to the outer body and which has a distal region that defines a


                                                  30
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                   Page 31 of 34 PageID 31



longitudinal axis, the distal region including a bottom wall having an upper surface and defining

a width in a direction transverse to the longitudinal axis of the distal region, a lens contact

surface extending downwardly from the bottom wall upper surface, a top wall defining a width in

a direction transverse to the longitudinal axis of the distal region that is less than the width of the

bottom wall, and a lateral wall that extends from the bottom wall to the top wall in a direction

perpendicular to the spacing direction that is perpendicular to the lens movement direction, the

top wall, bottom wall and lateral wall together defining a recess that is located above the bottom

wall, that extends proximally from the lens contact surface, that has a first lateral side that is

open, second lateral side that is closed by the lateral wall and an open distal end, and that is

configured to hold a portion of the proximal haptic when the proximal haptic is bent such that the

free end is positioned over the optic.

       114.     Alcon also indirectly infringes claims of the ’668 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Alcon’s customers, and end users,

in this District and elsewhere in the United States. For example, Alcon’s customers and end

users directly infringe through their use of the inventions claimed in the ’668 Patent. Alcon

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions,   documentation,     online   technical   support,    marketing,    product    manuals,

advertisements, and other information to customers and end users suggesting they use the

Accused Products in an infringing manner.           As a result of Alcon’s inducement, Alcon’s

customers and end users use the Accused Products in the way Alcon intends and directly infringe

the ’668 Patent. Alcon has performed and continues to perform these affirmative acts with

knowledge of the ’668 Patent and with the intent, or willful blindness, that the induced acts



                                                  31
   Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 32 of 34 PageID 32



directly infringe the ’668 Patent.

       115.    Alcon also indirectly infringes claims of the ’668 Patent, as provided by 35

U.S.C. § 271(c), by contributing to direct infringement committed by others, such as customers

and end users, in this District and elsewhere in the United States. Alcon’s affirmative acts of

selling and offering to sell, in this District and elsewhere in the United States, the Accused

Products and causing the Accused Products to be manufactured, used, sold, and offered for sale,

contribute to Alcon’s customers’ and end users’ use of the Accused Products, such that the ’668

Patent is directly infringed. The accused components within the Accused Products are material

to the invention of the ’668 Patent, are not staple articles or commodities of commerce, have no

substantial non-infringing uses, and are known by Alcon to be especially made or especially

adapted for use in infringement of the ’668 Patent. Alcon has performed and continues to

perform these affirmative acts with knowledge of the ’668 Patent and with intent, or willful

blindness, that they cause the direct infringement of the ’668 Patent.


                                     PRAYER FOR RELIEF

       WHEREFORE, HOYA respectfully requests that this Court enter judgment in its favor as

follows and award HOYA the following relief:

       (a)     an award of damages adequate to compensate HOYA for infringement of the
               Patents-in-Suit by Alcon, in an amount to be proven at trial, including
               supplemental post-verdict damages until such time as Alcon ceases its infringing
               conduct;

       (b)     a permanent injunction prohibiting Alcon and its officers, directors, employees,
               agents, consultants, contractors, suppliers, distributors, all affiliated entities, and
               all others acting in privity with Alcon, from committing further acts of
               infringement;

       (c)     enhanced damages for willful infringement;

       (d)     the costs of this action, as well as attorneys’ fees as provided by 35 U.S.C. § 285;


                                                 32
Case 3:20-cv-03629-M Document 1 Filed 12/11/20                  Page 33 of 34 PageID 33



   (e)     pre-judgment and post-judgment interest at the maximum amount permitted by
           law;

   (f)     all other relief, in law or equity, to which HOYA is entitled.

                             DEMAND FOR JURY TRIAL

   Plaintiff hereby demands a jury trial for all issues so triable.




                                             33
  Case 3:20-cv-03629-M Document 1 Filed 12/11/20    Page 34 of 34 PageID 34



Dated: December 11, 2020.                MCKOOL SMITH, P.C.

                                         /s/ Theodore Stevenson, III
                                         Theodore Stevenson, III
                                         Texas State Bar No. 19196650
                                         tstevenson@mckoolsmith.com
                                         MCKOOL SMITH, P.C.
                                         300 Crescent Court Suite 1500
                                         Dallas, TX 75201
                                         Telephone: (214) 978-4000
                                         Telecopier: (214) 978-4044

                                         Lauren Fornarotto
                                         New York State Bar No. 4804340
                                         lfornarotto@mckoolsmith.com
                                         MCKOOL SMITH, P.C.
                                         One Manhattan West
                                         395 9th Avenue, 50th Floor
                                         New York, New York 10001-8603
                                         Telephone: (212) 402-9400
                                         Telecopier: (212) 402-9444

                                         Geoffrey L. Smith
                                         Texas State Bar No. 24041939
                                         gsmith@mckoolsmtih.com
                                         MCKOOL SMITH, P.C.
                                         300 W. 6th Street, Suite 1700
                                         Austin, Texas 78701
                                         Telephone: (512) 692-8700
                                         Telecopier: (512) 692-8744

                                         ATTORNEYS FOR PLAINTIFFS




                                    34
